            Case 8:17-cv-02453-PX Document 18 Filed 09/30/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


 SECURITIES AND EXCHANGE
 COMMISSION,
                     Plaintiff,

                        v.
                                                    Civil Action No. 17-cv-02453-PX
 DAWN J. BENNETT, BRADLEY C.
 MASCHO, and DJB HOLDINGS, LLC,                     Jury Demand

                                Defendants.


      JOINT STATUS REPORT OF PLAINTIFF SECURITIES AND EXCHANGE
            COMMISSION AND DEFENDANT BRADLEY C. MASCHO

       Pursuant to the Court’s August 29, 2019 Order directing the parties to file a Joint Status

Report by September 30, 2019 (Dkt. No. 16), Plaintiff Securities and Exchange Commission

(“Commission”) and Defendant Bradley C. Mascho (“Mascho”) hereby submit this Joint Status

Report to advise the Court as to whether or not the stay currently in place should be lifted in light

of the judgment of conviction issued in the parallel criminal proceeding, United States v. Dawn

J. Bennett and Bradley C. Mascho, Criminal No. 8:17-cr-00472-PX (D. Md.) (“Criminal

Action”). The position of the Commission and Mascho is set forth below. The Commission

separately addresses the status of the civil case as to Defendant Dawn J. Bennett.1
                                       2
       1.      On December 1, 2017, the Commission filed an amended complaint against

Dawn J. Bennett (“Bennett”), DJB Holdings, LLC (“DJBennett”), and Mascho (collectively,



1      The Commission was unable to confer with defendant Bennett who is incarcerated Chesapeake
Detention Facility in Baltimore and has no known attorney representing her in the Commission’s civil
case.
2
       The Commission filed its original complaint against Defendants on August 25, 2017.
             Case 8:17-cv-02453-PX Document 18 Filed 09/30/19 Page 2 of 5



“Defendants”) in connection with the unregistered offer and sale of convertible and promissory

notes issued by DJBennett, a retail sports apparel business owned by Bennett. (Dkt No. 5). The

amended complaint charged Defendants with violations of Sections 5(a) and 5(c) of the

Securities Act of 1933 (“Securities Act”), defendants Bennett and DJBennett with violations of

Section 17(a) of the Securities Act and Section 10(b) of the Exchange Act of 1934 (“Exchange

Act”) and Rule 10b-5 thereunder, and defendant Mascho with aiding and abetting the same.

       2.       On December 13, 2017, the United States Attorney’s Office for the District of

Maryland (“USAO”) filed a motion to stay the Commission’s civil proceedings until the

resolution of the Criminal Action. (Dkt. No. 10). The Court granted that motion on January 8,

2018. (Dkt. No. 14).

                                 Status as to Defendant Mascho

       3.       Mascho pleaded guilty to a superseding information in the Criminal Action and

was sentenced on August 28, 2019. (Crim. Dkt. Nos. 259, 507).

       4.       Since the resolution of the Criminal Action, the Commission staff has engaged in

meaningful settlement discussions with Mascho, and has reached a settlement with Mascho in

principle.

       5.       As a matter of law, the Commission staff does not have the authority to bind the

Commission to a settlement, but rather must present the settlement recommendation to certain

Offices and Divisions within the Commission for review and comment before presenting the

settlement recommendation to the Commission for review, consideration, and a vote.

       6.       The Commission staff and Mascho respectfully request that the stay remain in

place for a period of 70 days in order to allow the Commission staff sufficient time to finalize the




                                                 2
            Case 8:17-cv-02453-PX Document 18 Filed 09/30/19 Page 3 of 5



terms of the proposed settlement and present the proposed settlement to the Commission for

consideration and approval.

       7.        If the Commission approves the proposed settlement, the Commission staff will

file all necessary settlement papers on or before December 9, 2019, or alternatively will notify

the Court and request that the case be restored to the active docket.

                                   Status as to Defendant Bennett

       8.        Bennett was convicted after a ten-day jury trial and was sentenced on July 31,

2019. (Crim. Dkt. Nos. 386, 491). Bennett is appealing her conviction and sentence. (Crim.

Dkt. No. 499).

       9.        Defendant Bennett is currently incarcerated at the Chesapeake Detention Facility

in Baltimore and has no known attorney representing her in connection with the Commission’s

civil case. Therefore, the Commission staff has been unable to discuss the possibility of a

settlement with Bennett.

       10.       If no settlement with Bennett can be reached, the Commission staff intends to

move for summary judgment on its civil claims based on Bennett’s criminal conviction and the

doctrine of collateral estoppel.

       11.       Commission staff respectfully requests that it be afforded until January 31, 2020

to explore the possibility of settlement with defendant Bennett, or, in the alternative, to file its

motion for summary judgment, unless the Court directs the stay to remain in effect until there is

a resolution to Bennett’s substantive appeal.




                                                   3
         Case 8:17-cv-02453-PX Document 18 Filed 09/30/19 Page 4 of 5



                                    Respectfully submitted,


                                    /s/ Karen M. Klotz
                                    Jennifer Chun Barry
                                    Karen M. Klotz
                                    Email: KlotzK@sec.gov
                                    Attorney for Plaintiff
                                    Securities and Exchange Commission


                                    /s/ Stuart A. Berman
                                    Stuart A. Berman, Esquire
                                    Lerch, Early & Brewer, Chtd.
                                    7600 Wisconsin Avenue, Suite 700
                                    Bethesda, Maryland 20814
                                    Counsel for defendant Bradley C. Mascho


Dated: September 30, 2019.




                                       4
          Case 8:17-cv-02453-PX Document 18 Filed 09/30/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of September 2019, I caused a true and correct copy

of the foregoing Joint Status Report to be served via ECF and U.S. Mail upon the following:


                             Stuart A. Berman, Esquire
                             Lerch, Early & Brewer, Chtd.
                             7600 Wisconsin Avenue, Suite 700
                             Bethesda, Maryland 20814
                             saberman@lerchearly.com
                             Counsel for defendant Bradley C. Mascho
                             (Via ECF and email)

                             Ms. Dawn J. Bennett
                             Register Number: 92603-051
                             Chesapeake Detention Facility
                             401 East Madison Street
                             Baltimore, Maryland 21202
                             (Via U.S. Mail)




                                                5
